JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *4briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s minute order filed February 1, 2007, be affirmed. Final judgment was entered in favor of appellees on December 5, 2005, 2005 WL 3294004. Appellant filed a motion for reconsideration on December 23, 2005. The district court denied that motion on February 17, 2006. Because appellant filed a motion to reopen the time to appeal more than 180 days after final judgment was entered, see Fed. R.App. P. 4(a)(6), i.e., on January 30, 2007, the district court properly denied the motion. Cf. Williams v. Washington Convention Center Authority, 481 F.3d 856 (D.C.Cir.2007) (court may not enlarge the time limits for filing the notice of appeal except as authorized by the rules).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.